DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            JOYCE T. DOLPHIN,
                                Appellant,

                                        v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                                  No. 4D18-3262

                              [January 9, 2019]

   Appeal from the State of Florida, Department of Children and Families,
Office of Appeal Hearings; L.T. Case No. 18F-05829.

   Joyce T. Dolphin and Richard E. Linn, Authorized Representative, West
Palm Beach, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

GROSS, CIKLIN and TAYLOR, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.